Citation Nr: 1026398	
Decision Date: 07/15/10    Archive Date: 07/28/10

DOCKET NO.  08-11 538	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for osteoarthritis of the 
lumbar spine.

2.  Entitlement to service connection for allergic rhinitis.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. Garcia, Law Clerk




INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
January 1973 to January 1993.  

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from a rating decision, dated February 2007, of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, the Republic of the Philippines.  

The Veteran testified before the undersigned in a Board personal 
hearing in Manila, the Republic of the Philippines, in July 2009.  
A transcript of the hearing has been associated with the claims 
file.


FINDINGS OF FACT

1.  Osteoarthritis of the lumbar spine was manifested to a 
compensable degree within one year of service separation.

2.  Symptoms of allergic rhinitis were chronic in service.

3.  Symptoms of allergic rhinitis have been continuous since 
service separation.


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in the Veteran's favor, service 
connection for osteoarthritis of the lumbar spine may be 
presumed.  38 U.S.C.A. §§ 1110, 1112, 1131, 1137, 5103, 5103A, 
5107(b) (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.307, 3.309 (2009).

2.  Resolving reasonable doubt in the Veteran's favor, allergic 
rhinitis was incurred in service.  38 U.S.C.A. §§ 1110, 1131, 
5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.159, 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) amended VA's 
duties to notify and to assist a claimant in developing 
information and evidence necessary to substantiate a claim.  38 
U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159.  Under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete 
or substantially complete application for benefits, it will 
notify the claimant of (1) any information and medical or lay 
evidence that is necessary to substantiate the claim, (2) what 
portion of the information and evidence VA will obtain, and (3) 
what portion of the information and evidence the claimant is to 
provide.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

The VCAA notice requirements apply to all five elements of a 
service connection claim.  The five elements are: (1) veteran 
status; (2) existence of a disability; (3) a connection between 
the veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  The VCAA notice must be 
provided to a claimant before the initial unfavorable 
adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).

In this case, in a June 2006 letter, VA provided the Veteran with 
VCAA notice regarding his claims for service connection.  Because 
the claims are resolved in the Veteran's favor, further reasons 
and bases regarding compliance with the VCAA duties to notify and 
assist is moot because such additional notice or assistance could 
not further aid in substantiating the claim.  

Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from 
disease or injury incurred in or aggravated by active military, 
naval, or air service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§§ 3.303(a).  For the showing of chronic disease in service, 
there is required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  If a condition noted during 
service is not shown to be chronic, then generally, a showing of 
continuity of symptoms after service is required for service 
connection.  See 38 C.F.R. § 3.303(b).  Service connection may 
also be granted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

Service connection may be granted for a "chronic disease" of 
arthritis, if manifest to a compensable degree within one year of 
separation from service.  
38 U.S.C.A. §§ 1101, 1113, 1112, 1137 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.307, 3.309.  

In making all determinations, the Board must fully consider the 
lay assertions of record.  A layperson is competent to report on 
the onset and continuity of his symptomatology.  See Layno v. 
Brown, 6 Vet. App. 465, 470 (1994) (a veteran is competent to 
report on that of which he or she has personal knowledge).  Lay 
evidence can also be competent and sufficient evidence of a 
diagnosis or to establish etiology if (1) the layperson is 
competent to identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Davidson v. Shinseki, 581 
F.3d 1313, 1316 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 
1372, 1376-77 (Fed. Cir. 2007); see Horowitz v. Brown, 5 Vet. 
App. 217, 221-22 (1993) (lay statements are competent on in-
service symptoms and post-service symptoms of dizziness, loss of 
balance, hearing trouble, stumble and fall, and tinnitus that 
later formed the basis of diagnosis of Meniere's disease).  The 
Board's duty is to assess the credibility and weight of the 
evidence.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) 
(Board has a duty to assess).

Service Connection for Osteoarthritis of the Lumbar Spine

The Veteran contends that he suffered from back pain while in 
service as an aircraft mechanic, the current low back disability 
of arthritis manifested within one year of service separation, 
and the low back pain has continued ever since.  The DD Form 214 
shows the Veteran was a maintenance technician.  

The Veteran was diagnosed with osteoarthritis of the lumbar spine 
within one year of service separation.  A May 2008 private 
medical record from Philbert Pamintuan, M.D., reports that the 
Veteran was diagnosed with osteoarthritis of the lumbar spine in 
September 1993.  On the question of whether such diagnosis of 
arthritis of the lumbar spine in 1993 was based on x-ray 
evidence, the diagnosis does not explicitly state that it was 
based on x-ray evidence; however, the Veteran has credibly 
testified that x-rays of the low back were taken in September 
1993.  Such evidence shows that the treating doctor in September 
1993 took x-rays, which would have been available for review 
prior to making a diagnosis of osteoarthritis of the lumbar 
spine.  Although the x-rays are no longer available according to 
a May 2009 statement by the Veteran, the evidence shows that x-
rays existed at the time of the September 1993 diagnosis of 
osteoarthritis.  

Subsequent evidence of record consistently reflects a diagnosis 
of arthritis of the lumbosacral spine.  A November 2006 private 
medical record notes spurs along the anterior edges of the 
lumbosacral spine.  Private hospital records in December 2006 
indicate a diagnosis of osteoarthritis of the lumbosacral spine, 
confirmed by x-ray.  On VA examination in September 2008, the 
Veteran was diagnosed with osteophytoses of the lumbar spine, 
confirmed by a VA x-ray from April 2008.  A July 2009 VA x-ray 
includes an impression of spondylosis deformans.  An August 2009 
private medical record includes a diagnosis of osteoarthritis of 
the lumbar spine.

After a review of all the evidence of record, lay and medical, 
the Board finds that the Veteran's current osteoarthritis of the 
lumbar spine manifested to a compensable degree within one year 
of service separation, specifically in September 1993.  The lay 
statements and testimony from the Veteran regarding back pain in 
service and post-service treatment for osteoarthritis of the 
lumbar spine are substantiated sufficiently by the medical 
evidence of record.  Specifically, the September 1993 diagnosis 
of osteoarthritis of the lumbar spine, the Veteran's assertions 
of continuity of symptoms since September 1993, x-rays in 2006 
and 2008, the May 2009 letter from the Veteran asserting x-rays 
from 1993 were destroyed, and current diagnoses of 
osteoarthritis, osteophytoses, and spondylosis deformans all 
weigh in favor of the Veteran's claim.  

Diagnostic Code 5003, located in 38 C.F.R. § 4.71a, provides 
rating criteria for arthritis.  Specifically, degenerative 
arthritis established by X-ray findings is rated on the basis of 
limitation of motion under the appropriate diagnostic codes for 
the specific joint or joints involved.  When, however, the 
limitation of motion of the specific joint or joints involved is 
noncompensable under the appropriate diagnostic codes, a rating 
of 10 percent is for application for each such major joint or 
group of minor joints affected by the limitation of motion, to be 
combined, not added under Diagnostic Code 5003.  Limitation of 
motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  In the absence of limitation of motion, involvement of 
two or more major joints or two or more minor joint groups with 
occasional incapacitating exacerbations shall be rated as 20 
percent disabling, and involvement of two or more major joints or 
two or more minor joint groups without occasional incapacitating 
exacerbations shall be rated as 10 percent disabling.  The 20 
percent and 10 percent ratings based on X- ray findings without 
limitation of motion will not be combined with ratings based on 
limitation of motion.  See 38 C.F.R. § 4.71a, Diagnostic Code 
5003.  

The Board finds that osteoarthritis of the lumbar spine was 
manifested to a compensable degree within one year of service 
separation.  While the x-ray evidence is unavailable from the 
initial September 1993 diagnosis, the Veteran's lay statements 
asserting the doctor who rendered the 1993 diagnosis made x-rays 
of his low back at that time strongly suggests that the same 
doctor reviewed such x-rays in rendering the diagnosis of 
osteoarthritis of the lumbar spine.  The Veteran's assertions of 
the presence of low back pain during the first year after service 
are credible.  Recognizing that pain causes at least some 
(noncompensable) limitation of motion of the spine, along with 
the diagnosis of arthritis of the lumbar spine (a major joint) 
shows that the arthritis manifested to a compensable degree 
within one year of service separation.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5003 (for degenerative arthritis established by 
X-ray findings, when limitation of motion of a specific joint or 
joints involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent is for application for 
each such major joint or group of minor joints affected by the 
limitation of motion); see also 38 C.F.R. § 4.59 (for arthritis, 
it is the intention to recognize actually painful joints as 
entitled to at least the minimum compensable rating for the 
joint).  

Resolving all reasonable doubt in the Veteran's favor, the Board 
finds that the diagnosis of osteoarthritis of the lumbar spine in 
September 1993, coupled with the along with the Veteran's 
statements and testimony regarding low back pain, met the 
criteria for a compensable rating in September 1993, which is 
within one year of service separation.  For these reasons, and 
resolving reasonable doubt in the Veteran's favor, the Board 
finds that the criteria for presumptive service connection for 
osteoarthritis of the lumbar spine have been met.  38 U.S.C.A. 
§ 5107; 38 C.F.R. § 3.102.  

Service Connection for Allergic Rhinitis

The Veteran contends that symptoms of allergic rhinitis were 
chronic in service, as evidenced by multiple service treatment 
record entries of persistent cold, cough, and sore throat, and 
that these symptoms have been continuous since service 
separation.  He indicated that his doctors have disagreed with 
the in-service characterization of such symptoms as upper 
respiratory infection.  He also contends that during service he 
was exposed to various chemicals used to clean, sand, and paint 
aircraft.    

On VA examination in December 2006, the Veteran was diagnosed 
with allergic rhinitis.  The examiner noted current rhinitis 
symptoms as nasal congestion, excess nasal mucous, itchy nose, 
watery eyes, and sneezing, and indicated 30 percent bilateral 
nasal obstruction.  The examiner indicated the problems 
associated with the diagnosis were recurrent nasal congestion and 
colds.  Private medical records from December 2004, July 2006, 
and December 2006 confirm the diagnosis of allergic rhinitis.  

After a review of all the evidence of record, lay and medical, 
the Board finds that the Veteran's symptoms of allergic rhinitis 
were chronic in service and have been continuous since service 
separation.  The Veteran's statements and testimony are 
substantiated sufficiently by the service treatment records, 
post-service private treatment records, VA records, and VA 
medical examination.  The service treatment records show the 
Veteran complained of and received treatment for nasal 
congestion, colds, mucous, and throat irritation on a recurring 
basis between May 1974 and January 1992.  

After service, on VA examination in December 2006, the Veteran's 
rhinitis symptoms include nasal congestion, excess nasal mucous, 
itchy nose, watery eyes, and sneezing, and the problems 
associated with the diagnosis include recurrent nasal congestion 
and colds.  December 2004, July 2006, and December 2006 post-
service private treatment records show the Veteran had continuous 
symptoms of allergic rhinitis since service separation and a 
diagnosis of allergic rhinitis.  

Such evidence of current diagnosis, coupled with the Veteran's 
statements regarding symptoms of allergic rhinitis, reflect 
chronic symptoms of allergic rhinitis in service and continuous 
symptoms of allergic rhinitis since service separation.  Rhodes 
v. Brown, 4 Vet. App. 124, 126-27 (1993) (lay witnesses testimony 
of post-service continuous symptoms may be sufficient to 
substantiate a claim of service connection; service connection 
regulations "allow for proof through lay evidence"); Horowitz 
v. Brown, 5 Vet. App. 217, 221-22 (1993) (lay statements are 
competent on in-service symptoms and post-service symptoms that 
later formed the basis of diagnosis); Falzone v. Brown, 8 Vet. 
App. 398, 403 (1995) ("the statements regarding continuity of 
symptomatology . . . provide a direct link between the 
appellant's active service and the current state of his 
condition"); Savage v. Gober, 10 Vet. App. 488, 496-97 (1997) 
(continuity of post-service symptoms is "a substitute way of 
showing" in-service incurrence and 


medical nexus, although medical nexus to such continuous 
symptomatology may be required).  For these reasons, and 
resolving reasonable doubt in the Veteran's favor, the Board 
finds that the criteria for service connection for allergic 
rhinitis have been met.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Service connection for osteoarthritis of the lumbar spine is 
granted.

Service connection for allergic rhinitis is granted.


____________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


